$2   :DLYHU RI WKH 6HUYLFH RI 6XPPRQV



                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRU WKH
                                                         Southern District of Ohio

                      -DPHV - (QJODQG
                              Plaintiff
                                 Y                                              &LYLO $FWLRQ 1R FY
                   &LW\ RI &ROXPEXV HW DO
                            Defendant


                                            :$,9(5 2) 7+( 6(59,&( 2) 6800216

7R & &KULVWRSKHU $OOH\
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       , KDYH UHFHLYHG \RXU UHTXHVW WR ZDLYH VHUYLFH RI D VXPPRQV LQ WKLV DFWLRQ DORQJ ZLWK D FRS\ RI WKH FRPSODLQW
WZR FRSLHV RI WKLV ZDLYHU IRUP DQG D SUHSDLG PHDQV RI UHWXUQLQJ RQH VLJQHG FRS\ RI WKH IRUP WR \RX

          , RU WKH HQWLW\ , UHSUHVHQW DJUHH WR VDYH WKH H[SHQVH RI VHUYLQJ D VXPPRQV DQG FRPSODLQW LQ WKLV FDVH

         , XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW ZLOO NHHS DOO GHIHQVHV RU REMHFWLRQV WR WKH ODZVXLW WKH FRXUW¶V
MXULVGLFWLRQ DQG WKH YHQXH RI WKH DFWLRQ EXW WKDW , ZDLYH DQ\ REMHFWLRQV WR WKH DEVHQFH RI D VXPPRQV RU RI VHUYLFH

        , DOVR XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW PXVW ILOH DQG VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  ZLWKLQ
 GD\V IURP                             WKH GDWH ZKHQ WKLV UHTXHVW ZDV VHQW RU  GD\V LI LW ZDV VHQW RXWVLGH WKH
8QLWHG 6WDWHV  ,I , IDLO WR GR VR D GHIDXOW MXGJPHQW ZLOO EH HQWHUHG DJDLQVW PH RU WKH HQWLW\ , UHSUHVHQW

'DWH          
                                                                                            Signature of the attorney or unrepresented party

                       &LW\ RI &ROXPEXV                                                                  $QGUHZ '0 0LOOHU
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                &ROXPEXV &LW\ $WWRUQH\ V 2IILFH
                                                                                                 1RUWK )URQW 6WUHHW WK )ORRU
                                                                                                    &ROXPEXV 2KLR 
                                                                                                                 Address

                                                                                                    DGPPLOOHU#FROXPEXVJRY
                                                                                                             E-mail address

                                                                                                             
                                                                                                           Telephone number

                                           'XW\ WR $YRLG 8QQHFHVVDU\ ([SHQVHV RI 6HUYLQJ D 6XPPRQV

          5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH UHTXLUHV FHUWDLQ GHIHQGDQWV WR FRRSHUDWH LQ VDYLQJ XQQHFHVVDU\ H[SHQVHV RI VHUYLQJ D VXPPRQV
DQG FRPSODLQW $ GHIHQGDQW ZKR LV ORFDWHG LQ WKH 8QLWHG 6WDWHV DQG ZKR IDLOV WR UHWXUQ D VLJQHG ZDLYHU RI VHUYLFH UHTXHVWHG E\ D SODLQWLII ORFDWHG LQ
WKH 8QLWHG 6WDWHV ZLOO EH UHTXLUHG WR SD\ WKH H[SHQVHV RI VHUYLFH XQOHVV WKH GHIHQGDQW VKRZV JRRG FDXVH IRU WKH IDLOXUH

          ³*RRG FDXVH´ GRHV not LQFOXGH D EHOLHI WKDW WKH ODZVXLW LV JURXQGOHVV RU WKDW LW KDV EHHQ EURXJKW LQ DQ LPSURSHU YHQXH RU WKDW WKH FRXUW KDV
QR MXULVGLFWLRQ RYHU WKLV PDWWHU RU RYHU WKH GHIHQGDQW RU WKH GHIHQGDQW¶V SURSHUW\

        ,I WKH ZDLYHU LV VLJQHG DQG UHWXUQHG \RX FDQ VWLOO PDNH WKHVH DQG DOO RWKHU GHIHQVHV DQG REMHFWLRQV EXW \RX FDQQRW REMHFW WR WKH DEVHQFH RI
D VXPPRQV RU RI VHUYLFH

           ,I \RX ZDLYH VHUYLFH WKHQ \RX PXVW ZLWKLQ WKH WLPH VSHFLILHG RQ WKH ZDLYHU IRUP VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  RQ WKH SODLQWLII
DQG ILOH D FRS\ ZLWK WKH FRXUW %\ VLJQLQJ DQG UHWXUQLQJ WKH ZDLYHU IRUP \RX DUH DOORZHG PRUH WLPH WR UHVSRQG WKDQ LI D VXPPRQV KDG EHHQ VHUYHG
$2   :DLYHU RI WKH 6HUYLFH RI 6XPPRQV



                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRU WKH
                                                         Southern District of Ohio

                      -DPHV - (QJODQG
                              Plaintiff
                                 Y                                              &LYLO $FWLRQ 1R FY
                   &LW\ RI &ROXPEXV HW DO
                            Defendant


                                            :$,9(5 2) 7+( 6(59,&( 2) 6800216

7R & &KULVWRSKHU $OOH\
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       , KDYH UHFHLYHG \RXU UHTXHVW WR ZDLYH VHUYLFH RI D VXPPRQV LQ WKLV DFWLRQ DORQJ ZLWK D FRS\ RI WKH FRPSODLQW
WZR FRSLHV RI WKLV ZDLYHU IRUP DQG D SUHSDLG PHDQV RI UHWXUQLQJ RQH VLJQHG FRS\ RI WKH IRUP WR \RX

          , RU WKH HQWLW\ , UHSUHVHQW DJUHH WR VDYH WKH H[SHQVH RI VHUYLQJ D VXPPRQV DQG FRPSODLQW LQ WKLV FDVH

         , XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW ZLOO NHHS DOO GHIHQVHV RU REMHFWLRQV WR WKH ODZVXLW WKH FRXUW¶V
MXULVGLFWLRQ DQG WKH YHQXH RI WKH DFWLRQ EXW WKDW , ZDLYH DQ\ REMHFWLRQV WR WKH DEVHQFH RI D VXPPRQV RU RI VHUYLFH

        , DOVR XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW PXVW ILOH DQG VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  ZLWKLQ
 GD\V IURP                             WKH GDWH ZKHQ WKLV UHTXHVW ZDV VHQW RU  GD\V LI LW ZDV VHQW RXWVLGH WKH
8QLWHG 6WDWHV  ,I , IDLO WR GR VR D GHIDXOW MXGJPHQW ZLOO EH HQWHUHG DJDLQVW PH RU WKH HQWLW\ , UHSUHVHQW

'DWH          
                                                                                            Signature of the attorney or unrepresented party

                           .HLWK $EHO                                                                    $QGUHZ '0 0LOOHU
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                &ROXPEXV &LW\ $WWRUQH\ V 2IILFH
                                                                                                 1RUWK )URQW 6WUHHW WK )ORRU
                                                                                                    &ROXPEXV 2KLR 
                                                                                                                 Address

                                                                                                    DGPPLOOHU#FROXPEXVJRY
                                                                                                             E-mail address

                                                                                                             
                                                                                                           Telephone number

                                           'XW\ WR $YRLG 8QQHFHVVDU\ ([SHQVHV RI 6HUYLQJ D 6XPPRQV

          5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH UHTXLUHV FHUWDLQ GHIHQGDQWV WR FRRSHUDWH LQ VDYLQJ XQQHFHVVDU\ H[SHQVHV RI VHUYLQJ D VXPPRQV
DQG FRPSODLQW $ GHIHQGDQW ZKR LV ORFDWHG LQ WKH 8QLWHG 6WDWHV DQG ZKR IDLOV WR UHWXUQ D VLJQHG ZDLYHU RI VHUYLFH UHTXHVWHG E\ D SODLQWLII ORFDWHG LQ
WKH 8QLWHG 6WDWHV ZLOO EH UHTXLUHG WR SD\ WKH H[SHQVHV RI VHUYLFH XQOHVV WKH GHIHQGDQW VKRZV JRRG FDXVH IRU WKH IDLOXUH

          ³*RRG FDXVH´ GRHV not LQFOXGH D EHOLHI WKDW WKH ODZVXLW LV JURXQGOHVV RU WKDW LW KDV EHHQ EURXJKW LQ DQ LPSURSHU YHQXH RU WKDW WKH FRXUW KDV
QR MXULVGLFWLRQ RYHU WKLV PDWWHU RU RYHU WKH GHIHQGDQW RU WKH GHIHQGDQW¶V SURSHUW\

        ,I WKH ZDLYHU LV VLJQHG DQG UHWXUQHG \RX FDQ VWLOO PDNH WKHVH DQG DOO RWKHU GHIHQVHV DQG REMHFWLRQV EXW \RX FDQQRW REMHFW WR WKH DEVHQFH RI
D VXPPRQV RU RI VHUYLFH

           ,I \RX ZDLYH VHUYLFH WKHQ \RX PXVW ZLWKLQ WKH WLPH VSHFLILHG RQ WKH ZDLYHU IRUP VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  RQ WKH SODLQWLII
DQG ILOH D FRS\ ZLWK WKH FRXUW %\ VLJQLQJ DQG UHWXUQLQJ WKH ZDLYHU IRUP \RX DUH DOORZHG PRUH WLPH WR UHVSRQG WKDQ LI D VXPPRQV KDG EHHQ VHUYHG
$2   :DLYHU RI WKH 6HUYLFH RI 6XPPRQV



                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRU WKH
                                                         Southern District of Ohio

                      -DPHV - (QJODQG
                              Plaintiff
                                 Y                                              &LYLO $FWLRQ 1R FY
                   &LW\ RI &ROXPEXV HW DO
                            Defendant


                                            :$,9(5 2) 7+( 6(59,&( 2) 6800216

7R & &KULVWRSKHU $OOH\
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       , KDYH UHFHLYHG \RXU UHTXHVW WR ZDLYH VHUYLFH RI D VXPPRQV LQ WKLV DFWLRQ DORQJ ZLWK D FRS\ RI WKH FRPSODLQW
WZR FRSLHV RI WKLV ZDLYHU IRUP DQG D SUHSDLG PHDQV RI UHWXUQLQJ RQH VLJQHG FRS\ RI WKH IRUP WR \RX

          , RU WKH HQWLW\ , UHSUHVHQW DJUHH WR VDYH WKH H[SHQVH RI VHUYLQJ D VXPPRQV DQG FRPSODLQW LQ WKLV FDVH

         , XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW ZLOO NHHS DOO GHIHQVHV RU REMHFWLRQV WR WKH ODZVXLW WKH FRXUW¶V
MXULVGLFWLRQ DQG WKH YHQXH RI WKH DFWLRQ EXW WKDW , ZDLYH DQ\ REMHFWLRQV WR WKH DEVHQFH RI D VXPPRQV RU RI VHUYLFH

        , DOVR XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW PXVW ILOH DQG VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  ZLWKLQ
 GD\V IURP                             WKH GDWH ZKHQ WKLV UHTXHVW ZDV VHQW RU  GD\V LI LW ZDV VHQW RXWVLGH WKH
8QLWHG 6WDWHV  ,I , IDLO WR GR VR D GHIDXOW MXGJPHQW ZLOO EH HQWHUHG DJDLQVW PH RU WKH HQWLW\ , UHSUHVHQW

'DWH          
                                                                                            Signature of the attorney or unrepresented party

                       'RXJODV )XOZLGHU                                                                  $QGUHZ '0 0LOOHU
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                &ROXPEXV &LW\ $WWRUQH\ V 2IILFH
                                                                                                 1RUWK )URQW 6WUHHW WK )ORRU
                                                                                                    &ROXPEXV 2KLR 
                                                                                                                 Address

                                                                                                    DGPPLOOHU#FROXPEXVJRY
                                                                                                             E-mail address

                                                                                                             
                                                                                                           Telephone number

                                           'XW\ WR $YRLG 8QQHFHVVDU\ ([SHQVHV RI 6HUYLQJ D 6XPPRQV

          5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH UHTXLUHV FHUWDLQ GHIHQGDQWV WR FRRSHUDWH LQ VDYLQJ XQQHFHVVDU\ H[SHQVHV RI VHUYLQJ D VXPPRQV
DQG FRPSODLQW $ GHIHQGDQW ZKR LV ORFDWHG LQ WKH 8QLWHG 6WDWHV DQG ZKR IDLOV WR UHWXUQ D VLJQHG ZDLYHU RI VHUYLFH UHTXHVWHG E\ D SODLQWLII ORFDWHG LQ
WKH 8QLWHG 6WDWHV ZLOO EH UHTXLUHG WR SD\ WKH H[SHQVHV RI VHUYLFH XQOHVV WKH GHIHQGDQW VKRZV JRRG FDXVH IRU WKH IDLOXUH

          ³*RRG FDXVH´ GRHV not LQFOXGH D EHOLHI WKDW WKH ODZVXLW LV JURXQGOHVV RU WKDW LW KDV EHHQ EURXJKW LQ DQ LPSURSHU YHQXH RU WKDW WKH FRXUW KDV
QR MXULVGLFWLRQ RYHU WKLV PDWWHU RU RYHU WKH GHIHQGDQW RU WKH GHIHQGDQW¶V SURSHUW\

        ,I WKH ZDLYHU LV VLJQHG DQG UHWXUQHG \RX FDQ VWLOO PDNH WKHVH DQG DOO RWKHU GHIHQVHV DQG REMHFWLRQV EXW \RX FDQQRW REMHFW WR WKH DEVHQFH RI
D VXPPRQV RU RI VHUYLFH

           ,I \RX ZDLYH VHUYLFH WKHQ \RX PXVW ZLWKLQ WKH WLPH VSHFLILHG RQ WKH ZDLYHU IRUP VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  RQ WKH SODLQWLII
DQG ILOH D FRS\ ZLWK WKH FRXUW %\ VLJQLQJ DQG UHWXUQLQJ WKH ZDLYHU IRUP \RX DUH DOORZHG PRUH WLPH WR UHVSRQG WKDQ LI D VXPPRQV KDG EHHQ VHUYHG
$2   :DLYHU RI WKH 6HUYLFH RI 6XPPRQV



                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRU WKH
                                                         Southern District of Ohio

                      -DPHV - (QJODQG
                              Plaintiff
                                 Y                                              &LYLO $FWLRQ 1R FY
                   &LW\ RI &ROXPEXV HW DO
                            Defendant


                                            :$,9(5 2) 7+( 6(59,&( 2) 6800216

7R & &KULVWRSKHU $OOH\
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       , KDYH UHFHLYHG \RXU UHTXHVW WR ZDLYH VHUYLFH RI D VXPPRQV LQ WKLV DFWLRQ DORQJ ZLWK D FRS\ RI WKH FRPSODLQW
WZR FRSLHV RI WKLV ZDLYHU IRUP DQG D SUHSDLG PHDQV RI UHWXUQLQJ RQH VLJQHG FRS\ RI WKH IRUP WR \RX

          , RU WKH HQWLW\ , UHSUHVHQW DJUHH WR VDYH WKH H[SHQVH RI VHUYLQJ D VXPPRQV DQG FRPSODLQW LQ WKLV FDVH

         , XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW ZLOO NHHS DOO GHIHQVHV RU REMHFWLRQV WR WKH ODZVXLW WKH FRXUW¶V
MXULVGLFWLRQ DQG WKH YHQXH RI WKH DFWLRQ EXW WKDW , ZDLYH DQ\ REMHFWLRQV WR WKH DEVHQFH RI D VXPPRQV RU RI VHUYLFH

        , DOVR XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW PXVW ILOH DQG VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  ZLWKLQ
 GD\V IURP                             WKH GDWH ZKHQ WKLV UHTXHVW ZDV VHQW RU  GD\V LI LW ZDV VHQW RXWVLGH WKH
8QLWHG 6WDWHV  ,I , IDLO WR GR VR D GHIDXOW MXGJPHQW ZLOO EH HQWHUHG DJDLQVW PH RU WKH HQWLW\ , UHSUHVHQW

'DWH          
                                                                                            Signature of the attorney or unrepresented party

                       $PDQGR 'XQJH\                                                                     $QGUHZ '0 0LOOHU
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                &ROXPEXV &LW\ $WWRUQH\ V 2IILFH
                                                                                                 1RUWK )URQW 6WUHHW WK )ORRU
                                                                                                    &ROXPEXV 2KLR 
                                                                                                                 Address

                                                                                                    DGPPLOOHU#FROXPEXVJRY
                                                                                                             E-mail address

                                                                                                             
                                                                                                           Telephone number

                                           'XW\ WR $YRLG 8QQHFHVVDU\ ([SHQVHV RI 6HUYLQJ D 6XPPRQV

          5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH UHTXLUHV FHUWDLQ GHIHQGDQWV WR FRRSHUDWH LQ VDYLQJ XQQHFHVVDU\ H[SHQVHV RI VHUYLQJ D VXPPRQV
DQG FRPSODLQW $ GHIHQGDQW ZKR LV ORFDWHG LQ WKH 8QLWHG 6WDWHV DQG ZKR IDLOV WR UHWXUQ D VLJQHG ZDLYHU RI VHUYLFH UHTXHVWHG E\ D SODLQWLII ORFDWHG LQ
WKH 8QLWHG 6WDWHV ZLOO EH UHTXLUHG WR SD\ WKH H[SHQVHV RI VHUYLFH XQOHVV WKH GHIHQGDQW VKRZV JRRG FDXVH IRU WKH IDLOXUH

          ³*RRG FDXVH´ GRHV not LQFOXGH D EHOLHI WKDW WKH ODZVXLW LV JURXQGOHVV RU WKDW LW KDV EHHQ EURXJKW LQ DQ LPSURSHU YHQXH RU WKDW WKH FRXUW KDV
QR MXULVGLFWLRQ RYHU WKLV PDWWHU RU RYHU WKH GHIHQGDQW RU WKH GHIHQGDQW¶V SURSHUW\

        ,I WKH ZDLYHU LV VLJQHG DQG UHWXUQHG \RX FDQ VWLOO PDNH WKHVH DQG DOO RWKHU GHIHQVHV DQG REMHFWLRQV EXW \RX FDQQRW REMHFW WR WKH DEVHQFH RI
D VXPPRQV RU RI VHUYLFH

           ,I \RX ZDLYH VHUYLFH WKHQ \RX PXVW ZLWKLQ WKH WLPH VSHFLILHG RQ WKH ZDLYHU IRUP VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  RQ WKH SODLQWLII
DQG ILOH D FRS\ ZLWK WKH FRXUW %\ VLJQLQJ DQG UHWXUQLQJ WKH ZDLYHU IRUP \RX DUH DOORZHG PRUH WLPH WR UHVSRQG WKDQ LI D VXPPRQV KDG EHHQ VHUYHG
$2   :DLYHU RI WKH 6HUYLFH RI 6XPPRQV



                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRU WKH
                                                         Southern District of Ohio

                      -DPHV - (QJODQG
                              Plaintiff
                                 Y                                              &LYLO $FWLRQ 1R FY
                   &LW\ RI &ROXPEXV HW DO
                            Defendant


                                            :$,9(5 2) 7+( 6(59,&( 2) 6800216

7R & &KULVWRSKHU $OOH\
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       , KDYH UHFHLYHG \RXU UHTXHVW WR ZDLYH VHUYLFH RI D VXPPRQV LQ WKLV DFWLRQ DORQJ ZLWK D FRS\ RI WKH FRPSODLQW
WZR FRSLHV RI WKLV ZDLYHU IRUP DQG D SUHSDLG PHDQV RI UHWXUQLQJ RQH VLJQHG FRS\ RI WKH IRUP WR \RX

          , RU WKH HQWLW\ , UHSUHVHQW DJUHH WR VDYH WKH H[SHQVH RI VHUYLQJ D VXPPRQV DQG FRPSODLQW LQ WKLV FDVH

         , XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW ZLOO NHHS DOO GHIHQVHV RU REMHFWLRQV WR WKH ODZVXLW WKH FRXUW¶V
MXULVGLFWLRQ DQG WKH YHQXH RI WKH DFWLRQ EXW WKDW , ZDLYH DQ\ REMHFWLRQV WR WKH DEVHQFH RI D VXPPRQV RU RI VHUYLFH

        , DOVR XQGHUVWDQG WKDW , RU WKH HQWLW\ , UHSUHVHQW PXVW ILOH DQG VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  ZLWKLQ
 GD\V IURP                             WKH GDWH ZKHQ WKLV UHTXHVW ZDV VHQW RU  GD\V LI LW ZDV VHQW RXWVLGH WKH
8QLWHG 6WDWHV  ,I , IDLO WR GR VR D GHIDXOW MXGJPHQW ZLOO EH HQWHUHG DJDLQVW PH RU WKH HQWLW\ , UHSUHVHQW

'DWH          
                                                                                            Signature of the attorney or unrepresented party

                        .HQQHWK *ULIILV                                                                  $QGUHZ '0 0LOOHU
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                &ROXPEXV &LW\ $WWRUQH\ V 2IILFH
                                                                                                 1RUWK )URQW 6WUHHW WK )ORRU
                                                                                                    &ROXPEXV 2KLR 
                                                                                                                 Address

                                                                                                    DGPPLOOHU#FROXPEXVJRY
                                                                                                             E-mail address

                                                                                                             
                                                                                                           Telephone number

                                           'XW\ WR $YRLG 8QQHFHVVDU\ ([SHQVHV RI 6HUYLQJ D 6XPPRQV

          5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH UHTXLUHV FHUWDLQ GHIHQGDQWV WR FRRSHUDWH LQ VDYLQJ XQQHFHVVDU\ H[SHQVHV RI VHUYLQJ D VXPPRQV
DQG FRPSODLQW $ GHIHQGDQW ZKR LV ORFDWHG LQ WKH 8QLWHG 6WDWHV DQG ZKR IDLOV WR UHWXUQ D VLJQHG ZDLYHU RI VHUYLFH UHTXHVWHG E\ D SODLQWLII ORFDWHG LQ
WKH 8QLWHG 6WDWHV ZLOO EH UHTXLUHG WR SD\ WKH H[SHQVHV RI VHUYLFH XQOHVV WKH GHIHQGDQW VKRZV JRRG FDXVH IRU WKH IDLOXUH

          ³*RRG FDXVH´ GRHV not LQFOXGH D EHOLHI WKDW WKH ODZVXLW LV JURXQGOHVV RU WKDW LW KDV EHHQ EURXJKW LQ DQ LPSURSHU YHQXH RU WKDW WKH FRXUW KDV
QR MXULVGLFWLRQ RYHU WKLV PDWWHU RU RYHU WKH GHIHQGDQW RU WKH GHIHQGDQW¶V SURSHUW\

        ,I WKH ZDLYHU LV VLJQHG DQG UHWXUQHG \RX FDQ VWLOO PDNH WKHVH DQG DOO RWKHU GHIHQVHV DQG REMHFWLRQV EXW \RX FDQQRW REMHFW WR WKH DEVHQFH RI
D VXPPRQV RU RI VHUYLFH

           ,I \RX ZDLYH VHUYLFH WKHQ \RX PXVW ZLWKLQ WKH WLPH VSHFLILHG RQ WKH ZDLYHU IRUP VHUYH DQ DQVZHU RU D PRWLRQ XQGHU 5XOH  RQ WKH SODLQWLII
DQG ILOH D FRS\ ZLWK WKH FRXUW %\ VLJQLQJ DQG UHWXUQLQJ WKH ZDLYHU IRUP \RX DUH DOORZHG PRUH WLPH WR UHVSRQG WKDQ LI D VXPPRQV KDG EHHQ VHUYHG
